PER CURIAM.
The appellant appeals the trial court’s order awarding attorney’s fees and costs to the appellee, arguing this court’s recent decision in the underlying appeal, Jupiter Mall Realty Corp. v. Rosner’s Inc., 607 So.2d 491 (Fla. 4th DCA 1992), requires a reversal for a redetermination of the prevailing party. We agree and reverse.
In the underlying appeal, this court affirmed the trial court’s determination that the appellee was justified in terminating its lease, but reversed and remanded for a determination of the amount of real estate tax money appellee owed appellant. Since this determination may change who is the prevailing party, we reverse and remand the award of attorney’s fees and costs to appellee. Upon remand, the trial court may again award attorney’s fees and costs based on its redetermination as to the prevailing party.
REVERSED AND REMANDED.
GUNTHER and STONE, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.